314 S.W.3d 880 (2010)
STATE of Missouri, Respondent,
v.
Christopher W. WILLIAMS, Appellant.
No. WD 71342.
Missouri Court of Appeals, Western District.
July 20, 2010.
Christopher W. Williams, Farmington, MO, Appellant, pro se.
Jeff Mittelhauser, Pettis County Prosecuting Attorney, Sedalia, MO, for Respondent.
Before Division I: KAREN KING MITCHELL, Presiding Judge, LISA WHITE HARDWICK, Chief Judge, and CYNTHIA L. MARTIN, Judge.

Order
PER CURIAM:
On May 30, 2000, Appellant Christopher Wayne Williams pled guilty to two counts of sexual misconduct involving a child, section 566.083, RSMo 2000. The Circuit Court of Pettis County, the Honorable Donald L. Barnes presiding, accepted Williams's plea and sentenced him, pursuant to a plea bargain with the State, to five years' imprisonment for each count. On June 8, 2009, Williams filed a motion to withdraw his guilty plea pursuant to Rule 29.07(d). On June 30, 2009, the circuit court, the Honorable Robert L. Koffman presiding, denied the motion. We affirm. Rule 84.16(b)(1).